Order entered December 24, 1965, granting petitioner’s application to commence a “ hit and run ” action pursuant to section 618 of the Insurance Law, unanimously reversed, on the law and on the facts, with $30 eosts and disbursements to respondent-appellant, and the application denied. The accident occurred on December 3, 1963 and was not reported until December 5, 1963. The statute requires the report to be made within 24 hours. (Insurance Law, § 608, subd. [b].) The record fails to indicate it was not reasonably possible for the operator of petitioner’s taxicab to timely make the report, assuming it to be a report for and in *729behalf of the petitioner. (Matter of Bonavisa v. MV AIC, 21 Misc 2d 963.)
Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.